     CASE 0:17-cv-03473-DSD-SER Document 112 Filed 03/29/19 Page 1 of 19



                            UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA
                             Civil No. 17-3473(DSD/SER)

Lighthouse Management Group, Inc.
as assignee for the benefit of
creditors of AV Development Company
LLLP, Apple Valley Commons II and AV
Commons II LLLP,

                      Plaintiff,
v.                                                               ORDER

Deutsche Bank Trust Company
of Americas, MelTel II W3, LLC,
and MelTel II Valentine, LLC,

                      Defendants.


        Arthur G. Boylan, Esq. and Anthony Ostlund Baer & Louwagie,
        PA, 90 South 7th Street, Suite 3600, Minneapolis, MN 55402,
        counsel for plaintiff.

        Brian W. Varland, Esq. and Heley, Duncan & Melander, PLLP,
        8500 Normandale Lake Blvd., Suite 2110, Minneapolis, MN 55437,
        counsel for defendants.


        This matter is before the court upon the motions for judgment

on the pleadings or, in the alternative, summary judgment by

defendants Deutsche Bank Trust Company Americas; MelTel II W3, LLC;

and MelTel II Valentine, LLC (MelTel).1              Based on a review of the

file,       record,   and    proceedings   herein,   and   for    the    following

reasons, the courts denies the motions.




        1
        MelTel II W3 and MelTel II Valentine were previously named
WCP III and Valentine Capital respectively. The court will refer
to defendants collectively as MelTel unless a finer distinction is
required.
     CASE 0:17-cv-03473-DSD-SER Document 112 Filed 03/29/19 Page 2 of 19



                                BACKGROUND

       This property dispute arises out of the allegedly fraudulent

assignment of certain property rights to MelTel.

I.     The Parties

       Plaintiff Lighthouse Management Group is an assignee for the

benefit of creditors of Apple Valley Commons (AVC)2 under Minn.

Stat. § 577.14.      Rev. Am. Compl. ¶ 6; Varland Decl. Ex. C at 3-4.

Lighthouse is charged with investigating AVC’s business management;

using AVC’s business assets for the benefit of creditors; if

necessary, taking possession of AVC’s property to further the

creditors’ interests; and exercising the powers of a general

receiver.    See also Minn Stat. § 577.18.

       AVC owns two large office buildings in Apple Valley, Minnesota

(Buildings).3     Varland Decl. Ex. A. at 3.        Since 1994, AVC has

leased roof-top, antennae space at one of the Buildings to wireless

phone companies Verizon and T-Mobile in exchange for monthly rent

payments (Lease Rights).       Id. at 7; Rev. Am. Compl. ¶ 2.       During

2014 and 2015, John Hanson was AVC’s general partner, chief

manager, and a primary investor.         Varland Decl. Ex. A at 3; Boylan

Supp. Decl., ECF No. 102, Ex. 31 at 6.




       2
        AVC consists of three entities: AV Development Company
LLLP, Apple Valley Commons II LLLP, and AV Commons II LLLP.
       3
        The Buildings are located at 15025 Glazier Avenue and 7300
West 147th Street.

                                     2
      CASE 0:17-cv-03473-DSD-SER Document 112 Filed 03/29/19 Page 3 of 19



        MelTel   and   Deutsche    Bank       are   involved   in   asset-backed

securities.       Voon Decl. ¶ 5; Bauermeister Dep. at 25:13-27:5.

MelTel issues investor notes and, as collateral, acquires lease

rights to wireless phone antennas.             Bauermeister Dep. at 28:12-17.

MelTel then grants mortgages on those leases to Deutsche Bank,

which serves as the indenture trustee for the note-holders.                  Voon

Decl. ¶ 6.       In total, MelTel has acquired nearly 1,500 wireless

antennae lease rights.       Bauermeister Dep. at 29:14-16.

        Before MelTel acquires a property interest, it conducts an

asset due diligence review to ensure that the entity or individual

negotiating the property transfer or assignment with MelTel has the

requisite ownership interest over the asset.                   Hwang Decl. ¶ 3.

MelTel     investigates    all    asset       ownership   through   an   internal

department, see        id., and logs its due diligence efforts and

communications in a specially designed database.                    Wade Dep. at

41:19-22.     Deutsche Bank relies entirely on MelTel’s due diligence

review.     Id. at 56:4-24; Voon Dep. at 27:23-25.

II.     The Lease Rights Assignment

        MelTel first approached John Hanson in 2007 about acquiring

the Lease Rights, but he did not respond.                 Boylan Decl., ECF No.

65, Ex. 1 at 2-3; see also Boylan Supp. Decl. Ex. 28 at 7.                 MelTel

contacted John Hanson approximately an additional fifteen times

over the next several years, but he remained uninterested in

assigning the Lease Rights. Boylan Supp. Decl. Ex. 28 at 6-7.


                                          3
   CASE 0:17-cv-03473-DSD-SER Document 112 Filed 03/29/19 Page 4 of 19



     Then in June 2014, AVC agreed to sell the Buildings to

Hillside, LLC, owned by Chris Hanson (no relation to John Hanson).

Varland Decl. Ex. A at 4, 50.           John Hanson subsequently informed

MelTel   that   AVC    was   selling    the    Buildings,     and   that    he   had

communicated MelTel’s interest in the Lease Rights to Hillside. Id.

at 6; see also Boylan Decl. Ex. 1 at 3.

     In July 2014, Chris Hanson represented himself to MelTel as

the owner and/or landlord of the Buildings and began negotiating

directly with MelTel regarding an assignment of the Lease Rights.

Boylan Supp. Decl. Ex. 28 at 5.            Chris Hanson told MelTel that he

was John Hanson’s brother, and that he planned to acquire John’s

interests in the Lease Rights.           Id.    He also told MelTel that he

would consider an offer to assign the Lease Rights in exchange for

a cash payment.       Id.

     On July 22, Chris Hanson accepted MelTel’s proposal to acquire

the Lease Rights for a 99-year term in exchange for a lump-sum

payment.    Id.       On July 23 and July 29, Chris Hanson again

represented to MelTel that he was the Buildings’ landlord, see id.

Ex. 29 at 2, and granted       MelTel an exclusive option to acquire the

Lease Rights.     Id. Ex. 30 at 1–3.         Based on those representations,

MelTel assumed that Chris Hanson was the controlling person for the

“landlord entity, Hillside.”           Wade Dep. at 24:11-13.

     However,     during     that   same     time   period,    MelTel      received

information that Chris Hanson and Hillside were not the Buildings’


                                         4
      CASE 0:17-cv-03473-DSD-SER Document 112 Filed 03/29/19 Page 5 of 19



owner or landlord.       On August 8, Chris Hanson told MelTel that he

had not yet acquired the deed to the Buildings, but that he hoped

to do so in the next few days.       Boylan Supp. Decl. Ex. 28 at 4.        On

August 12, MelTel left Chris Hanson a voicemail asking whether the

deed transfer had occurred.         Id. at 3.     On September 2, MelTel

noted that Chris Hanson was still negotiating the Buildings’ sale

and the “idea [now] is to close [the Lease Rights’ assignment] with

[the] current fee owner,” AVC.4        Id.

        Despite this information, MelTel still identified Chris Hanson

as the Buildings’ landlord.         On September 15, MelTel noted that

Chris Hanson, the Buildings’ “landlord,” had retained counsel, John

Berkey, to close the sale of the Buildings.         Id.   On September 25,

MelTel noted that the landlord, Chris Hanson, “would now like to

close [the Lease Rights assignment] in the name of Hillside” and

that the “closing of the [Buildings] will happen in about 7 days.”

Id.

        However, Chris Hanson did not have the financing to close the

Buildings’ sale.      In early October, Chris Hanson told John Hanson

that in order to obtain financing to close the Buildings’ sale, he

needed to generate cash.        Varland Decl. Ex. A at 3.     Chris Hanson

and Berkey suggested that AVC assign the Lease Rights to MelTel for

a lump-sum cash payment, which could be used to facilitate the sale



        4
       “Noted” refers to notes recorded in MelTel’s due diligence
database.

                                      5
   CASE 0:17-cv-03473-DSD-SER Document 112 Filed 03/29/19 Page 6 of 19



of the Building.    Id.   John Hanson appears to have agreed to the

proposal and to that end, on October 8, John Hanson told MelTel

that the Lease Rights assignment would be in AVC’s name, rather

than Hillside’s.   Id.    John Hanson explained to MelTel that Chris

Hanson had not yet been able to obtain financing to purchase the

Buildings and it was uncertain when he would be able to do so.

Boylan Supp. Decl. Ex. 28 at 2.

     On November 10, AVC, as the Buildings’ “Landlord,” and MelTel

entered two agreements, both entitled “Purchase and Sale of Lease

and Successor Lease Agreement.”      Id. Exs. 31, 32.    The agreements

assigned the Lease Rights to MelTel for 99 years (Assignment).5

Id.; see also Varland Aff. Exs. C, E.          John Hanson signed the

Assignment on AVC’s behalf.6    Boylan Supp. Decl. Exs. 31, 32.          The

Assignment expressly stated that MelTel “shall pay to [AVC], in

consideration for the rights and interests granted by [AVC] to

[MelTel]” the purchase price of $440,000.7         Id.   The Assignment

also expressly stated that MelTel would pay AVC a second $35,000



     5
        The two agreements comprising the Assignment included two
separate memorandum.
     6
       John Hanson “made it his practice” to sign his name John O.
Hanson because John Hanson is a common name. Varland Decl. Ex. A
at 3.
     7
       The agreements stated that “[u]pon the Effective Date,
[MelTel] shall pay to [AVC], in consideration for the rights and
interests granted by [AVC], a one-time lump-sum amount ....” Id.
The $440,000 payment was divided into two payments of $300,000 and
$140,000. Id.

                                   6
   CASE 0:17-cv-03473-DSD-SER Document 112 Filed 03/29/19 Page 7 of 19



payment thirty days after MelTel obtained title insurance on the

Lease Rights.   Id.    The Assignment further provided that AVC had

assigned the Lease Rights to MelTel “on the terms and subject to

the conditions set forth” therein.           Varland Aff. Exs. C, E.

MelTel, in turn, took possession of the Assignment and subsequently

recorded it with the Dakota County District Court on December 4.

Boylan Supp. Decl. Exs. 31, 32; see also Rev. Am. Compl. ¶ 17;

Varland Aff. ¶¶ 2–7; Varland Aff. Exs. A-F.      Later on November 10,

MelTel entered a separate agreement whereby it again agreed to

“wire the [Lease Rights] purchase proceeds ... to [AVC] ....”

Boylan Supp. Decl. Exs. 33, 34.

     Then, on the morning of November 12, MelTel received two

landlord settlement statements, purportedly from AVC, with wiring

instructions for the $440,000 payment.          Id. Exs. 39, 40. The

statements identified AVC as the landlord, but instructed MelTel to

wire the payment to a Hillside bank account.       Id.   The statements

were not signed by John Hanson.8       Id.

     Later that day, the wiring instructions changed again. MelTel

noted that “per John Hanson” it was required to wire the payment to

Berkey’s client trust account at PNC Bank on Hillside’s behalf.

Id. Ex. 28 at 1.      Consistent with that instruction, MelTel wired

$421,734.17 to Berkey’s trust account.       Boylan Decl. Ex. 11.


     8
        The signature on the landlord settlement statements are
illegible.   Lighthouse alleges that Chris Hanson fraudulently
signed them on AVC’s behalf.

                                   7
     CASE 0:17-cv-03473-DSD-SER Document 112 Filed 03/29/19 Page 8 of 19



       MelTel subsequently obtained two mortgages from Deutsche Bank

on    the    Lease   Rights.9    Shortly    thereafter,   MelTel   started

collecting the monthly rent proceeds under the Lease Rights.

Boylan Decl. Ex. 18.

       John Hanson was not aware of the wire transfer to Berkey and

AVC did not receive any of the $421,734.17 payment.         Varland Decl.

Ex. A. at 7.     The record does not show whether MelTel tendered the

$35,000 payment.       MelTel testified that it is not aware of any

previous situation in which it paid the lease purchase price to an

entity other than the title or property owner or lease landlord.

Bauermeister Dep. at 94:25-96:11.          Hillside ultimately was unable

to secure financing and never purchased the Buildings.             Varland

Decl. Ex. A at 5.

III. Lighthouse Appointment and Investigation

       In April 2013, AVC and Husker Management Company (Husker)

agreed that Husker would manage the Buildings and the collect

rents.      Id. at 2. In exchange, Husker received a percentage of the

rental income.        Id.   It appears, however, that Husker did not

always remit the rental proceeds as agreed and failed to keep an

accounting of the collected rents.         Id.

       In mid-2015, AVC hired Lighthouse to conduct a third-party

audit given its suspicions that Husker was not properly reporting



       9
        Deutsche Bank also recorded its interests on December 4
with the Dakota County District Court. Varland Aff. Exs. A, B.

                                     8
      CASE 0:17-cv-03473-DSD-SER Document 112 Filed 03/29/19 Page 9 of 19



the rental income.       AVC later agreed to assign its interest in the

Buildings’ to Lighthouse for the benefit of creditors, and in

exchange, Lighthouse would conduct the audit and, if necessary,

pursue legal action on AVC’s behalf. Lighthouse agreed to reassign

the Buildings back to AVC at the conclusion of its investigation

and any related legal action.

        During the course of the investigation, Lighthouse discovered

that Chris Hanson had orchestrated a number of fraudulent real

estate transactions involving assignments and other encumbrances on

the Buildings.      Boylan Decl. Ex. 1 at 5.         For example, unrelated to

this case, Lighthouse learned that Chris Hanson obtained several

large loans through Fidelity Investment Group, LLC, using the

Buildings as collateral and by representing himself as AVC’s

“Managing     Member.”      Id.;   see       also   id.   Ex.   4   at   2,   34-36.

Lighthouse commenced a number of actions on AVC’s behalf to clear

adverse property claims. In 2015 and 2016, Lighthouse sued Husker,

Chris Hanson, Fidelity, and others in Dakota County District Court.

Boylan Decl Ex. 1. at 1; Ex. 6 at 2.            These cases either settled or

resulted in default judgment.        Id. at 1; Id. at Ex. 6 at 2.

IV.     This Lawsuit

        On July 3, 2017, Lighthouse filed suit against Deutsche Bank

in Hennepin County District Court and Deutsche Bank timely removed.

On January 24, 2018, Lighthouse filed a revised amended complaint

raising     quiet-title, declaratory judgment, and unjust enrichment


                                         9
     CASE 0:17-cv-03473-DSD-SER Document 112 Filed 03/29/19 Page 10 of 19



claims.     Defendants now move for judgment on the pleadings or, in

the alternative, summary judgment.



                                 DISCUSSION

I.     Summary Judgment10

       “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”           Fed. R. Civ.

P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

A fact is material only when its resolution affects the outcome of

the case.      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).     A dispute is genuine if the evidence is such that it could

cause a reasonable jury to return a verdict for either party.           See

id. at 252 (“The mere existence of a scintilla of evidence in

support of the plaintiff’s position will be insufficient ....”).

       On a motion for summary judgment, the court views all evidence

and inferences in a light most favorable to the nonmoving party.

Id. at 255.     The nonmoving party, however, may not rest upon mere

denials or allegations in the pleadings, but must set forth

specific facts sufficient to raise a genuine issue for trial.

Celotex, 477 U.S. at 324. A party asserting that a genuine dispute



       10
         Because the court has considered both the initial and
supplemental affidavits, exhibits, and memoranda in resolving the
instant motions, it will apply the summary judgment standard.


                                     10
  CASE 0:17-cv-03473-DSD-SER Document 112 Filed 03/29/19 Page 11 of 19



exists - or cannot exist - about a material fact must cite

“particular parts of materials in the record.”                   Fed. R. Civ. P.

56(c)(1)(A).      If a plaintiff cannot support each essential element

of a claim, the court must grant summary judgment because a

complete     failure   of     proof    regarding     an     essential     element

necessarily renders all other facts immaterial.              Celotex, 477 U.S.

at 322-23.

     A.      Quiet Title

     Lighthouse      brings   a   quiet-title      claim    to    determine    the

parties’     adverse   property       interests    in      the    Lease   Rights.

Lighthouse, specifically, requests that the court declare that: (1)

the Assignment and mortgages are null and void,(2) MelTel and

Deutsche Bank do not have an interest in the Lease Rights and,(3)

any adverse interests are cleared from the Buildings’ title.                  Rev.

Am. Compl. ¶ 33.

     Minnesota’s quiet-title statute provides that “[a]ny person in

possession of real property ... may bring an action against another

who claims an estate or interest therein, or a lien thereon,

adverse to the person bringing the action, for the purpose of

determining such adverse claim and the rights of the parties,

respectively.”      Minn. Stat. § 559.01.

             1.    Fraud

     MelTel first asserts that Lighthouse’s quiet-title claim fails

as a matter of law because Lighthouse has not alleged that it


                                       11
  CASE 0:17-cv-03473-DSD-SER Document 112 Filed 03/29/19 Page 12 of 19



engaged in fraud.      However, MelTel cites no authority, and the

court can find none, stating that the only basis for a quiet-title

action is fraud. Indeed, § 559.01 simply requires that a plaintiff

have “possession of real property” and that the defendant be

“another who claims an ... interest ... adverse to the person

bringing the action” such that the court may determine the rights

of the parties.    Minnesota law requires nothing more.

             2.   Surrender of Interest

      MelTel next argues that Lighthouse’s quiet-title claim fails

as a matter of law because AVC surrendered its interest in the

Lease Rights through the conveyance of the Assignment on November

10.   Specifically, MelTel argues that once John Hanson signed the

Assignment on AVC’s behalf and MelTel took possession of the

Assignment, the Assignment was legally delivered, and consequently,

MelTel became the lawful and indefeasible owner of the Lease

Rights.    MelTel further argues that its failure to remit the

purchase payment to AVC does not invalidate its property interest

because AVC legally conveyed the Assignment when it was signed and

MelTel took possession.     According to MelTel, AVC’s recourse is

limited to recovering damages related to payment.             The court

disagrees.

      Delivery of a real property interest “is effective if the

grantor   manifests   a   clear   intention   to   part   presently   and

unconditionally with all control ....”        Mollico v. Mollico, 628


                                   12
  CASE 0:17-cv-03473-DSD-SER Document 112 Filed 03/29/19 Page 13 of 19



N.W.2d   637,    640-41   (Minn.    Ct.    App.   2001)(internal      citations

omitted).    Delivery is “complete only when the grantor has put it

beyond his power to revoke or reclaim.”              Fenrick v. Olson, 131

N.W.2d 235, 241 (Minn. 1964).         “The intent of the parties may be

considered   in    determining     when”   the    real    property   conveyance

occurred.    Travelers Ins. Co. v. Horseshoe Lake Farms, Inc., 456

N.W.2d 453, 458 (Minn. Ct. App. 1990).                   “With respect to the

execution of conveyances ... the grantor must understand the nature

and effect of what he is doing, and that equity may require

cancellation of an instrument for an entire lack of consideration

therefor.”      Fenrick, 131 N.W.2d at 240.        “Where the intent of the

parties is totally ascertainable from the [conveyance] writing,

construction is for the court.”              Mollico, 628 N.W.2d at 641

(internal citations omitted).

     Here, the record establishes that the Assignment was not

delivered as a matter of law.        The Assignment plainly states that

MelTel’s interest in the Lease Rights is subject to certain

conditions. There is no dispute that a significant condition, that

MelTel tender a $440,000 purchase payment, did not occur.                   In

addition, MelTel failed to pay the second $35,000 payment as was

also required under the Assignment. The court cannot conclude that

the sale contemplated by the Assignment was fully delivered on

November 10, given that MelTel did not pay AVC as required.              Under

these circumstances, the evidence does not show that AVC intended


                                      13
  CASE 0:17-cv-03473-DSD-SER Document 112 Filed 03/29/19 Page 14 of 19



to presently and unconditionally surrender its interest in the

Lease Rights on November 10, when the Assignment was signed.           As a

result, this argument fails as a matter of law.

             3.     Bona-Fide Purchaser

     MelTel lastly argues that Lighthouse’s quiet-title claim fails

because it is a bona-fide purchaser protected under the Minnesota

Recording Act. Minn. Stat. § 507.34; see also Bruggeman v. Jerry’s

Enter., Inc., 591 N.W.2d 705, 710 (Minn. 1999); Chergosky v.

Crosstown Bell, Inc., 463 N.W.2d 522, 524 (Minn. 1990).          A bona-

fide purchaser is “defined as one who gives consideration in good

faith     without    actual,   implied,   or   constructive   notice     of

inconsistent outstanding rights of others.”          Anderson v. Graham

Inv. Co., 263 N.W.2d 382, 384 (Minn. 1978).           Implied notice is

based on “actual knowledge of facts which would put one on further”

duty to inquire. Id.; see also Claflin v. Commercial State Bank of

Two Harbors, 487 N.W.2d 242, 248 (Minn. Ct. App. 1992).        Bona-fide

purchaser status is an affirmative defense, which MelTel has the

burden of proving.        Goette v. Howe, 44 N.W.2d 734, 738 (Minn.

1950); see also MidCountry Bank v. Krueger, 782 N.W.2d 238, 244

(Minn. 2010).

        The court cannot conclude that the evidence establishes that

MelTel is a bona-fide purchaser as a matter of law.       Despite Chris

Hanson’s July 2014 representations that he was the Buildings’ owner

and/or landlord, MelTel was aware that he was neither by August


                                    14
  CASE 0:17-cv-03473-DSD-SER Document 112 Filed 03/29/19 Page 15 of 19



2014.     In addition, by September 2014, MelTel had actual notice

that Chris Hanson had not secured financing to purchase the

Buildings.     In mid-October 2014, MelTel was again on notice that

Chris Hanson and Hillside still had not secured financing.               In

early November 2014, MelTel agreed several times to make the

purchase payment to AVC, and not to Hillside.

        Nevertheless, on November 12, MelTel made the purchase payment

to Hillside through Berkey.     Given these facts, a jury could find

that MelTel had at least implied notice of AVC’s right to the

purchase payment.     At a minimum, a jury could conclude that MelTel

had a duty to ask why the wiring instructions had changed and why

the previous payment agreements were no longer in place.         Indeed,

there is no indication in the record that MelTel ever questioned

why the wiring instructions changed at the last minute. This is

particularly curious given that there is no indication in the

record that John Hanson ever told MelTel that the previous payment

agreements had been rescinded or modified.          MelTel could have

simply contacted John Hanson before wiring the purchase payment to

Hillside to verify the conflicting instructions, but it failed to

do so. There are certainly facts that may explain why MelTel chose

not to inquire, but they are for the jury to weigh in deciding the

issue.      As a result, the court must deny MelTel’s motion for




                                   15
  CASE 0:17-cv-03473-DSD-SER Document 112 Filed 03/29/19 Page 16 of 19



summary judgment on the quiet-title claim.11

       B.      Declaratory Judgment

       Lighthouse seeks the same relief under the Minnesota Uniform

Declaratory Judgment Act as it does in its quiet-title claim.                See

Minn. Stat. §§ 555.01–555.16.         The Act provides that “[a]ny person

... whose rights, status, or other legal relations are affected by

a statute” may obtain a declaration as to those rights, status, or

legal relations and as to any question of construction or validity

of the statute. Minn. Stat. § 555.02. “A declaratory judgment may

be entered regardless of whether further relief is or could be

claimed, and it will lie when legal relations are affected by a

statute, municipal ordinance, contract, or franchise.”               All. for

Metro. Stability v. Metro. Council, 671 N.W.2d 905, 915 (Minn. Ct.

App. 2003).

       The purpose of the Act is to settle uncertainty, and it is to

be liberally construed and administered.              Minn. Stat. § 555.12.

“The    Act,    however,   is   not   an    express   independent   source   of

jurisdiction.”      All. for Metro. Stability, 671 N.W.2d at 915.             “A

party seeking a declaratory judgment must have an independent,

underlying cause of action based on a common-law or statutory

right.”     Id.



       11
         A jury may also conclude that Deutsche Bank was under a
duty to further inquire, or, conduct its own review. As a result,
a jury must decide whether Deutsche Bank is a bona-fide purchaser.


                                       16
  CASE 0:17-cv-03473-DSD-SER Document 112 Filed 03/29/19 Page 17 of 19



     Here, because a jury could conclude that MelTel was not a

bona-fide purchaser, MelTel has not shown that Lighthouse does not

have an independent quiet-title claim.              As a result, MelTel’s

motion as to the declaratory judgment claim must be denied.

     C.     Unjust Enrichment

     The parties agree that Lighthouse’s unjust enrichment claim is

inextricably intertwined with its quiet-title claim – if MelTel is

a bona-fide purchaser of the Lease Rights, it cannot be unjustly

enriched by its interest in those Lease Rights.            Lighthouse argues

that MelTel has been unjustly enriched because it did not pay AVC

for the Lease Rights and is collecting the proceeds under the Lease

Rights.    Lighthouse also argues that MelTel’s retention of the

Lease Rights under these circumstances is morally wrong.              MelTel

responds that it is entitled to summary judgment on the unjust

enrichment claim because Lighthouse has not shown that it acted

illegally or unlawfully.

     In Minnesota, the elements of an unjust enrichment claim are:

“(1) a benefit conferred; (2) the defendant’s appreciation and

knowing    acceptance   of   the   benefit;   and    (3)    the   defendant’s

acceptance and retention of the benefit under such circumstances

that it would be inequitable for him to retain it without paying

for it.”    Dahl v. R.J. Reynolds Tobacco Co., 742 N.W.2d 186, 196

(Minn. Ct. App. 2007). A plaintiff must show “that [the defendant]

was unjustly enriched in the sense that the term unjustly could


                                     17
  CASE 0:17-cv-03473-DSD-SER Document 112 Filed 03/29/19 Page 18 of 19



mean illegally or unlawfully.”         First Nat’l Bank of St. Paul v.

Ramier, 311 N.W.2d 502, 504 (Minn. 1981).          This court has held,

however, that unjust enrichment claims may be asserted even if the

defendant did not participate in an illegal or unlawful activity,

so long as it would be morally wrong for the defendant to retain

the benefit generated by the failure of consideration, fraud, or

mistake.    See Hartford Fire Ins. Co. v. Clark, 727 F. Supp. 2d 765,

777-78 (D. Minn. 2010); Kranz v. Koenig, 484 F. Supp. 2d 997, 1001

(D. Minn. 2007); see also Cady v. Bush, 166 N.W.2d 358, 361–62

(1969).

     The Minnesota Court of Appeals appears to be split on the

issue.     Compare Schumacher v. Schumacher, 627 N.W.2d 725, 729

(Minn. Ct. App. 2001)(“[T]he cause of action for unjust enrichment

has been extended to also apply where, as here, the defendants’

conduct     in      retaining   the    benefit    is    morally       wrong);

Honeywell/Alliant Techsystems Fed. Credit Union v. Buckhalton, No.

C2-99-1194, 2000 WL 53875 (Minn. Ct. App. Jan. 25, 2000)(“[Despite

the absence of proof of fraud or illegal conduct on the part of

appellants, because of equity, they are not entitled to the

money.”),    with    Diversified   Water   Diversion,   Inc.    v.   Hogenson

Props., Ltd., No. A14-1519, 2015 WL 2185201, at *3-4 (Minn. Ct.

App. May 11, 2015)(holding that plaintiff must show that defendant

engaged in wrongful conduct in either obtaining or retaining the

benefit to support an unjust enrichment claim).                The Minnesota


                                      18
     CASE 0:17-cv-03473-DSD-SER Document 112 Filed 03/29/19 Page 19 of 19



Supreme Court has consistently described unjust enrichment claims

in    terms   of   the   inequitable   resulting   circumstances   and   not

necessarily on the defendant’s wrongful actions.          Hartford, 727 F.

Supp. 2d at 778; see, e.g., Klass v. Twin City Fed. Sav. & Loan

Ass’n, 190 N.W.2d 493, 494-95 (Minn. 1971)(holding that “[a] cause

of action for unjust enrichment may be based on situations where it

would be morally wrong for one party to enrich himself at the

expense of another.”)(internal quotation marks omitted).

       The court agrees with the previous cases in this district

concluding that the Minnesota Supreme Court would hold that unjust

enrichment claims may be based on a moral wrong, even if not a

wrongful act.

       Whether MelTel’s retention of the Lease Rights is a moral

wrong rests on the jury’s determination as to whether MelTel was a

bona-fide purchaser of those rights.           As a result, MelTel is not

entitled summary judgment on the unjust enrichment claim.



                                 CONCLUSION

       Accordingly, based on the above, IT IS HEREBY ORDERED that:

the motions for judgment on the pleadings, or, in the alternative,

summary judgment, [ECF Nos. 57 and 58] are denied.

Dated: March 29, 2019

                                            s/David S. Doty
                                            David S. Doty, Judge
                                            United States District Court


                                       19
